EXECUTION COPY
 
FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
 
THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement” or “First
Amendment”), is entered into as of December 17, 2010 (the “Effective Date”) by
and between:
 
GLOBAL AXCESS CORP, a Nevada corporation, whose address is: 7800 Belfort
Parkway, Suite 165, Jacksonville, Florida 32256; NATIONWIDE MONEY SERVICES,
INC., a Nevada corporation, whose address is: 7800 Belfort Parkway, Suite 165,
Jacksonville, Florida 32256; NATIONWIDE NTERTAINMENT SERVICES, INC., a Nevada
corporation, whose address is: 7800 Belfort Parkway, Suite 165, Jacksonville,
Florida 32256; EFT INTEGRATION, INC., a Florida corporation, whose address is:
7800 Belfort Parkway, Suite 165, Jacksonville, Florida 32256, (collectively, the
“Borrowers”); and FIFTH THIRD BANK, an Ohio Banking corporation, with an address
at 9716 San Jose Blvd., Suite 200, Jacksonville, FL 32257(the “Bank”).
 
BACKGROUND
 
A.          The Borrowers and the Bank entered into a Loan and Security
Agreement (the “Loan Agreement”) and related Loan Documents as of June 18, 2010,
including a $2,000,000 Draw Loan Commitment and a $5,000,000 Term Loan
Commitment. Borrowers have now requested additional financing in the amount of
$1,650,000 for purposes other than as stated in the Loan Agreement, including
the purchase of assets and customer contracts from FMiATM, Inc. and Tejas Video
Partners, Ltd. to be used in connection with Borrowers’ ongoing business, which
purchases and uses are to be subject to the reasonable approval of the Bank in
accordance with the terms and conditions of the Loan Agreement and related Loan
Documents, including all of the financial covenants stated therein.
 
B.          Pursuant to the Borrowers’ request, the Bank is willing to extend
such financial accommodation to the Borrowers under the terms and conditions set
forth in the Loan Agreement and related Loan Documents, as amended by this First
Amendment.
 
In consideration of the foregoing and the mutual agreements hereinafter set
forth, the Borrowers and the Bank hereby agree to supplement and amend the Loan
Agreement to reflect the terms, covenants and conditions of this Agreement, as
hereinafter provided.
 
1.
DEFINITIONS.

 
1.1          Capitalized Terms. Capitalized terms not otherwise defined herein
shall continue to have the meanings given them in the Loan Documents as such
term is defined in the Loan Agreement.
 
1.2          Modifications to Defined Terms. For the purposes of this First
Amendment, the following capitalized words and phrases are modified as set forth
below.
 

--------------------------------------------------------------------------------


 
“Acquisition Agreements” shall mean the customer agreements acquired or to be
acquired by Borrower from FMiATM, Inc. (“FMi”) and Tejas Video Partners, Ltd.
(“Tejas”) as more particularly described on Schedule 6.1 hereto.
 
“Acquisition Assets” shall mean the ATM and/or DVD kiosks acquired by Borrower
from FMi and/or Tejas as more particularly described on Schedule 6.2 hereto.
 
“Draw Loan” shall mean the sum of $1,650,000 available for disbursement to the
Borrowers under advances made pursuant to this First Amendment, each advance as
evidenced by a Draw Note in the principal face amount of such advance.
 
“Draw Loan Commitment” shall also include the sum of $1,650,000 as provided in
this First Amendment.
 
“Draw Loan Maturity Date” will mean December 15, 2013, which is the expiration
of the Draw Loan Commitment under this First Amendment.
 
“Draw Note Maturity Date” with respect to the Draw Notes provided for pursuant
to this First Amendment shall be a date that is the earlier of (i) 36 months
following the date of such Draw Note and (ii) expiration or earlier termination
of the customer agreement(s) that were acquired with the proceeds of such Draw
Note, but in any event not later than the Draw Loan Maturity Date.
 
“Draw Note” means each Draw Note provided for in this First Amendment,
evidencing each advance under the Draw Loan.
 
“Draw Note Interest Rate” for the Draw Notes provided for in this First
Amendment shall continue to be the Libor Rate.
 
2.
COMMITMENT OF THE BANK.

 
Subject to the remaining provisions of the Loan Agreement, as amended by this
Agreement, the Bank agrees to make the Draw Loan available to the Borrowers in
accordance with the following conditions:
 
2.1
Draw Loan.

 
(a)        Draw Loan Commitment. Subject to the Bank’s further approval,
including Borrower’s pledge to the Bank of a first security interest in the
Acquisition Agreements and Acquisition Assets in form and substance as approved
by the Bank with respect to each draw and in reliance upon the continuing
representations and warranties of the Borrowers set forth herein and in the Loan
Agreement and related Loan Documents, the Bank agrees to make the Draw Loan
available at such times as the Borrowers may from time to time request until,
but not including, the Draw Loan Maturity Date; provided, however, that the
aggregate principal balance of all Draw Loans outstanding at any time shall not
exceed the combined Draw Loan Availability under the Loan Agreement and this
First Amendment.
 
2

--------------------------------------------------------------------------------


 
(b)        Draw Loan Interest and Principal Payments. Principal and interest
payable under the Draw Notes shall be paid in monthly installments of principal
plus interest fully amortized over the term of each Draw Note with the final
payment of principal and accrued interest due and payable on the Draw Note
Maturity Date for such Draw Note, or upon earlier acceleration of such Draw
Note. The Draw Loan shall be used for the purposes stated in Preamble A of this
First Amendment, subject to further approval of the Bank.
 
3. 
CONDITIONS OF BORROWING.

 
Notwithstanding any other provision of the Loan Agreement as amended by this
Agreement, the Bank shall not be required to disburse or make all or any portion
of the Draw Loan if any of the following conditions shall have occurred.
 
3.1          Loan Documents. The Borrowers shall have failed to execute and
deliver to the Bank any of the following Loan Documents (collectively, the “Loan
Documents”), all of which must be satisfactory to the Bank in form, substance
and execution:
 
(a)          First Amendment to Loan Agreement. Two copies of this First
Amendment duly executed by Borrowers.
 
(b)          Draw Note. With respect to each disbursement under the Draw Loan, a
Draw Note in the principal face amount of such disbursement duly executed by the
Borrowers, in the form attached hereto as Exhibit A.
 
(c)          Collateral Assignment of Contracts and Additional Documents.
  
(i)           Two copies of a Collateral Assignment of Contracts (in the form
attached hereto as Exhibit B) assigning to Bank for collateral security purposes
all FMi and Tejas Customer Agreements relating to their ATM and DVD business as
required by the Bank, in its sole discretion, in form, substance and execution
approved by the Bank; and
 
(ii)           Such other agreements, certificates, financial statements,
schedules, resolutions, opinions of counsel, notes and other documents relating
to the Draw Loan which are provided for hereunder or which the Bank shall
reasonably require.
 
(d)          Documentary Stamps/Taxes. Borrowers shall also be responsible for
paying all documentary stamp taxes, recording and / or filing fees, taxes,
intangible taxes, and similar obligations imposed on the disbursements of the
Draw Loan and the securing of the Bank’s security interest in the Acquisition
Collateral under this First Amendment.
 
3.2          Event of Default. Any Event of Default, or any event which, with
notice or lapse of time, or both would constitute an Event of Default, shall
have occurred and be continuing.
 
3

--------------------------------------------------------------------------------


 
3.3          Adverse Changes. A material adverse change in the financial
condition or affairs of the Borrowers, as determined in the Bank’s sole and
complete discretion, shall have occurred.
 
3.4          Litigation. Any litigation or governmental proceeding shall have
been instituted against the Borrowers or any of its officers or shareholders
which in the discretion of the Bank, reasonably exercised, materially adversely
affects the financial condition or continued operation of the Borrowers.
 
3.5          Representations and Warranties. Any representation or warranty of
the Borrowers contained herein or in any Loan Document, including this First
Amendment, shall be untrue or incorrect in any material way as of the date of
any Loan as though made on such date, except to the extent such representation
or warranty expressly relates to an earlier date.


4.
INSTRUMENTS EVIDENCING LOANS.

 
4.1         Draw Note. The Draw Loan shall be evidenced by Draw Notes (together
with any and all renewal, extension, modification or replacement notes executed
by Borrowers and delivered to the Bank and given in substitution therefor, each
a “Draw Note”) in the form of Exhibit A attached hereto, duly executed by the
Borrowers and payable to the order of the Bank in the amount of each
disbursement of the Draw Loan. At the time of the initial disbursement of the
Draw Loan and at each time an additional disbursement shall be requested
hereunder or a repayment made in whole or in part thereon, an appropriate
notation thereof shall be made on the books and records of the Bank. All amounts
recorded shall be, absent demonstrable error, conclusive and binding evidence of
(i) the principal amount of the Draw Loans advanced hereunder, (ii) any unpaid
interest owing on the Draw Loan, and (iii) all amounts repaid on the Draw Loan.
The failure to record any such amount or any error in recording such amounts
shall not, however, limit or otherwise affect the obligations of the Borrowers
under the Draw Note to repay the principal amount of the Draw Loans, together
with all interest accruing thereon.
 
5. 
MANNER OF BORROWING.

 
Subject to the remaining provisions of the Loan Agreement, as amended by this
Agreement, disbursements of the Draw Loan shall be subject to the following
conditions:
 
5.1        Draw Loan. The Draw Loan shall be made available to the Borrowers
upon any written, verbal, electronic, telephonic or telecopy loan request which
the Bank in good faith believes to emanate from a properly authorized
representative of the Borrowers, whether or not that is in fact the case. Each
such request shall be effective upon receipt by the Bank, shall be irrevocable,
and shall specify the date and the requested amount of borrowing for the
disbursement. A request for a disbursement under the Draw Loan must be (i)
received by the Bank no later than 11:00 a.m. Jacksonville, Florida time, three
(3) days before the day it is to be funded. The proceeds of each disbursement
shall be made available at the office of the Bank by credit to the account of
the Borrowers or by other means requested by the Borrowers and acceptable to the
Bank. Borrowers do hereby irrevocably confirm, ratify and approve all such
advances by the Bank and do hereby indemnify the Bank against losses and
expenses (including court costs, attorneys’ and paralegals’ fees) and shall hold
the Bank harmless with respect thereto.
 
4

--------------------------------------------------------------------------------


 
6. 
GRANT OF SECURITY FOR THE OBLIGATIONS.

 
6.1          Security for Obligations. As additional security for the payment of
the Obligations, including those arising from and in any way related to the Draw
Loan, Borrowers do hereby irrevocably pledge, assign, transfer, hypothecate and
deliver to the Bank and do hereby grant and hypothecate to the Bank a continuing
and unconditional security interest in and to any and all property of Borrowers,
of any kind or description, tangible or intangible, whether now existing or
hereafter arising or acquired, including, but not limited to, the kiosk assets
and customer contracts acquired by Borrowers from FMi and Tejas (the
“Acquisition Agreements” and “Acquisition Assets”) as-more particularly set
forth on Schedule 6.1 and Schedule 6.2 of the this First Amendment (all of which
assets, along with the products and proceeds therefrom) are also individually
and collectively referred to as “Acquisition Collateral”).
 
6.2          Cross-Collateral. Any Collateral of Borrowers pledged or secured
under any other agreements with the Bank, shall secure all of the Obligations
hereunder and the Acquisition Collateral pledged to the Bank under this First
Amendment shall secure all of the Obligations to the Bank under any other Loan
Documents heretofore or hereafter existing.
 
6.3          Assignment of Contracts, Leases, and Agreements.
 
(a)           In addition to the Acquisition Collateral described in this
Section 6 and its subparts as referenced above and in order to further secure
the payment of the Loans and Borrowers’ Obligations under the Loan Documents now
or hereafter existing between Borrowers, hereinafter referred to as Assignors,
and the Bank, hereinafter referred to as Assignee, and as an essential and
integral part of this First Amendment, and in consideration of the making of the
$1,650,000 Draw Loan, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the said Assignors do hereby
immediately and absolutely sell, assign, transfer, convey and set over unto the
Assignee, its successors and assigns, all right, title, interest and privileges
which the Assignors have and may have in any and all contracts, leases, and
agreements now existing or hereafter made with respect to the placement, rental
and servicing of ATM and/or DVD kiosks purchased by Borrowers from FMi and/or
Tejas, as particularly identified on Schedule 6.1 (collectively the “Acquisition
Agreements”), including all of the rents, issues, income, revenue, and profits
due and becoming due under the Acquired Agreements. The acceptance of this
Assignment and the collection of rents, issues, income, revenue, payments, or
profits under the Acquired Agreements hereby assigned shall not constitute a
waiver of any rights of the Assignee under the terms of the Loan Documents.
 
(b)           With respect to Acquired Agreements, Borrowers covenant to the
Bank that, upon the renewal or extension of any of the customer agreements that
Borrower acquires from FMi, Borrowers shall obtain, and deliver to the Bank, a
written consent of the customer party to such agreement (the “Customer Consent”)
in form and substance reasonably satisfactory to the Bank, consenting to the
collateral assignment of such customer agreement to the Bank. Borrowers’ renewal
or extension of any such customer agreement without obtaining and providing to
the Bank such Customer Consent shall be an Event of Default, entitling the Bank
to exercise all rights and remedies available to the Bank upon an Event of
Default.
 
5

--------------------------------------------------------------------------------


 
7.           REPRESENTATIONS AND WARRANTIES. In addition to the representations
and warranties as set forth in the Loan Agreement, Borrowers make the following
representation and warranty to the Lender:
 
7.1          Collateral Representations. (i) one or more of Borrowers are the
sole owner of the Acquisition Collateral, free from any Lien of any kind, other
than the Lien of the Bank; and (ii) except as previously disclosed to the Bank,
the Acquired Agreements have been duly assigned by FMi and Tejas, as applicable,
to Borrowers and are valid and enforceable against their customers.
 
8.           MISCELLANEOUS.
 
8.1.         Waiver and Release of Claims. Borrowers represent to the Bank that
none of them has any defense, setoff, claim or counterclaim of any kind or
nature whatsoever against the Bank in connection with the Loan Documents or any
extensions, amendments or modifications thereof or any action taken or not taken
by the Bank with respect thereto. Without limiting the generality of the
foregoing, and in consideration of the Bank’s agreements hereunder, Borrowers
hereby release and forever discharge the Bank, its affiliates and each of their
officers, agents, employees, attorneys, insurers, successors and assigns
(collectively the “Released Parties”), from and against any and all liabilities,
rights, claims, losses, expenses, or causes of action, known or unknown, arising
out of any action or inaction by any of the Released Parties to the date hereof
with respect to this First Amendment or the other Loan Documents, or any matter
in any way related thereto or arising in conjunction therewith. Borrowers also
waive, release, and forever discharge the Released Parties and each of them from
and against any and all known or unknown rights to setoff, defenses, claims,
counterclaims, causes of action and any other bar to the enforcement of this
First Amendment or the other Loan Documents.
 
8.2          Disclaimer of Reliance. Borrowers expressly disclaim any reliance
on any oral representation made by the Released Parties or any of them with
respect to the subject matter of this First Amendment. Borrowers acknowledge and
agree that the Bank is specifically relying upon the representations,
warranties, releases and agreements contained herein and in the other Loan
Documents, and that this First Amendment is being executed by Borrowers and
delivered to the Bank as an inducement to the Bank to amend the Loan Agreement
as herein provided.
 
8.3.         Terms and Reaffirmation of Representations and Warranties. All
terms and provisions of the Loan Documents not expressly amended hereby shall
remain in full force and effect, and all representations and warranties,
negative covenants, affirmative covenants and financial covenants made in the
Loan Documents are incorporated herein by reference and reaffirmed as of the
date hereof.
 
8.4          Expenses. Borrowers agree to pay all of the Bank’s expenses and
costs, including without limitation attorneys’ fees and costs related to the
negotiation, preparation and execution of the First Amendment and in connection
with the enforcement of this First Amendment or any of the Loan Documents, all
of which expenses and costs shall constitute additional indebtedness of
Borrowers pursuant to the Loan Documents.
 
6

--------------------------------------------------------------------------------


 
8.5          Counterparts. This First Amendment may be signed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement and shall be binding on and inure to the
benefit of the undersigned and their respective successors and assigns as if all
had signed one instrument.
 
8.6          Joint and Several Liability. Borrowers are jointly and severally
liable for all Obligations imposed upon them under the terms of this First
Amendment and the Loan Documents.
 
IN WITNESS WHEREOF, the parties have executed this First Amendment to Loan and
Security Agreement as of the date first above written.
 
BORROWERS:
 
GLOBAL AXCESS CORP,
a Nevada corporation
   
By:
   
George A. McQuain, President
   
NATIONWIDE MONEY SERVICES, INC.,
a Nevada corporation
   
By:
   
George A. McQuain, President
   
NATIONWIDE NTERTAINMENT SERVICES, INC.,
a Nevada corporation
   
By:
   
George A. McQuain, President
   
EFT INTEGRATION, INC., a Florida corporation
   
By:
   
George A. McQuain, President

 
SEE PAGE 8 FOR FIFTH THIRD BANK SIGNATURES
 
7

--------------------------------------------------------------------------------


 
Continuation of Signature Page of First Amendment to Loan and Security
Agreement.


BANK:


FIFTH THIRD BANK,
an Ohio banking corporation
   
By:
    
Name:
    
Title:
    

 
8

--------------------------------------------------------------------------------


 
Exhibit A to
 
FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT
 
FORM OF DRAW NOTE
 
$ ____________________
Date: ___________, 201_
 
Jacksonville, Florida

 
FOR VALUE RECEIVED, GLOBAL AXCESS CORP., a Nevada corporation, NATIONWIDE MONEY
SERVICES, INC., a Nevada corporation, NATIONWIDE NTERTAINMENT SERVICES, INC., a
Nevada corporation, and EFT INTEGRATION, INC., a Florida corporation
(collectively “Borrowers”), jointly and severally, promise to pay to the order
of FIFTH THIRD BANK, an Ohio banking corporation (hereinafter, together with any
holder thereof, the “Bank”), whose address is 9716 San Jose Boulevard, Suite
200, Jacksonville, FL 32257, the principal sum of __________________ AND __/100
DOLLARS ($______), with interest from the date of disbursement until paid in
full, on the unpaid principal balance from time to time hereunder, at the LIBOR
Rate, as defined in that certain Loan and Security Agreement dated June 18,
2010, by and between Borrowers and Bank, as amended by First Amendment to Loan
and Security Agreement dated December__, 2010, and as further amended,
supplemented or modified from time to time (collectively, the “Loan Agreement”),
calculated on the basis of the actual number of days elapsed in a 360-day year
of 12 months of 30 days each, payable in arrears, all payable in lawful money of
the United States of America, which shall be legal tender in payment of all
debts and dues, public and private, at the time of payment, said principal and
interest being payable as follows:
 
(a)
Principal and accrued interest, fully amortized over the term of this Note,
shall be due and payable in equal monthly installments, commencing on _______,
201_, and continuing on the ____ day of each calendar month thereafter, through
and including  ______, 201_.; and

 
(b)
The remaining principal balance, together with accrued and unpaid interest
thereon, shall be due and payable in full that date which is the earlier of (i)
36 months following the date of this Note and (ii) expiration or earlier
termination of the customer agreement(s) that were acquired with the proceeds of
this Note, as contemplated under the Loan Agreement (either such event being
referred to as the “Draw Note Maturity Date”), but in any event not later than
December 15, 2013 (the “Draw Loan Maturity Date”).

 
Capitalized words and phrases not otherwise defined herein shall have the
meaning assigned thereto in the Loan Agreement, which by reference thereto is
fully incorporated herein.
 
This Note evidences a disbursement under the Draw Loan as provided in the Loan
Agreement to the Loan Agreement, which includes certain terms and conditions
under which the Draw Note Maturity Date or the Draw Loan Maturity Date or any
payment hereon may be accelerated. The holder of this Note is entitled to all of
the benefits and security provided for in the Loan Documents, including the
UCC-1 Financing Statement(s) evidencing a blanket lien on all of the Collateral
as more specifically described in the Loan Documents.
 
9

--------------------------------------------------------------------------------


 
Principal and interest shall be paid to the Bank at its address set forth above,
or at such other place as the holder of this Note shall designate in writing to
the Borrowers. The Bank’s disbursement under the Draw Loan, as evidenced by this
Note, and all payments on account of the principal and interest of this Note,
shall be recorded on the books and records of the Bank and the principal balance
as shown on such books and records, or any copy thereof certified by an officer
of the Bank, shall be rebuttably presumptive evidence of the principal amount
owing hereunder.
 
Except for such notices as may be required under the terms of the Loan
Agreement, the Borrowers waive presentment, demand, notice, protest, and all
other demands, or notices, in connection with the delivery, acceptance,
performance, default, or enforcement of this Draw Note, and assent to any
extension or postponement of the time of payment or any other indulgence.
 
The Bank’s disbursement under the Draw Loan, as evidenced by this Note, has been
made at the Bank’s main office set forth above. This Note shall be governed and
construed in accordance with the laws of the State of Florida, in which state it
shall be performed, and shall be binding upon the Borrowers, and their
respective legal representatives, successors, and assigns.
 
Wherever possible, each provision of the Loan Agreement and this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Loan Agreement or this Note shall be prohibited by
or be invalid under such law, such provision shall be severable, and be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remaining provisions of the Loan Agreement or this Note. The
term “Borrowers” as used herein shall mean all parties executing this Note, and
each one of them, and all such parties, their respective successors and assigns,
shall be jointly and severally obligated hereunder.


IN WITNESS WHEREOF, the Borrowers have executed this Note as of the date set
forth above.


GLOBAL AXCESS CORP.,
 
NATIONWIDE MONEY SERVICES, INC.,
a Nevada corporation
 
a Nevada corporation
         
By:
   
By:
   
Name: George A. McQuain
   
Name: George A. McQuain
 
Title:   President
   
Title:   President



NATIONWIDE NTERTAINMENT
 
EFT INTEGRATION, INC.,
SERVICES, INC., a Nevada corporation
 
a Florida corporation
       
By:
   
By:
   
Name: George A. McQuain
   
Name: George A. McQuain
 
Title:   President
   
Title:   President

 
Documentary stamp tax in the amount of $________________ has been paid in
connection with this Note and remitted directly to the Florida Department of
Revenue.
 
10

--------------------------------------------------------------------------------


 
EXHIBIT B
 
COLLATERAL ASSIGNMENT OF CONTRACTS
 
THIS COLLATERAL ASSIGNMENT OF CONTRACTS (this “Agreement” or “Assignment”), is
entered into as of December__, 2010 (the “Effective Date”) by and between:
 
GLOBAL AXCESS CORP, a Nevada corporation, whose address is: 7800 Belfort
Parkway, Suite 165, Jacksonville, Florida 32256; NATIONWIDE MONEY SERVICES,
INC., a Nevada corporation, whose address is: 7800 Belfort Parkway, Suite 165,
Jacksonville, Florida 32256; NATIONWIDE NTERTAINMENT SERVICES, INC., a Nevada
corporation, whose address is: 7800 Belfort Parkway, Suite 165, Jacksonville,
Florida 32256; EFT INTEGRATION, INC., a Florida corporation, whose address is:
7800 Belfort Parkway, Suite 165, Jacksonville, Florida 32256, (collectively,
“Assignor” or “Borrower”); and FIFTH THIRD BANK, an Ohio Banking corporation,
with an address at 9716 San Jose Blvd., Suite 200, Jacksonville, FL 32257 (the
“Assignee” or “Bank”).
 
BACKGROUND
 
A.           Borrower and the Bank entered into a Loan and Security Agreement,
dated as of June 18, 2010, and other related Loan Documents, all dated as of
June 18, 2010, including, but not limited to, a $2,000,000 Draw Loan Commitment
and a $5,000,000 Term Loan Commitment. Borrower has now requested additional
financing in the amount of $1,650,000 for purposes other than as stated in said
Loan and Security Agreement, including the purchase of certain assets, customer
contracts and transition services agreements from FMiATM, Inc. (“FMi”) and Tejas
Video Partners, Ltd. (“Tejas”) to be used in connection with Borrower’s ongoing
business (FMi and Tejas are hereinafter referred to, collectively, as the
“Customers”);
 
B.           Pursuant to Borrower’s request, the Bank is willing to extend such
additional financial accommodation to Borrower under the terms and conditions
set forth in that certain Loan and Security Agreement, dated June 18, 2010, as
amended by the First Amendment to Loan and Security Agreement of even date
herewith (as so amended, the “Loan Agreement”);
 
C.           Pursuant to said First Amendment to Loan and Security Agreement,
the Bank required that Borrower assign to the Bank for collateral purposes
Borrower’s rights under certain of Borrower’s customer contracts and certain
transition services agreements as more specifically set forth in this Agreement.
 
In consideration of the foregoing and the mutual agreements hereinafter set
forth, Borrower and the Bank hereby enter into this Agreement.
 
1.            Capitalized Terms. Capitalized terms not otherwise defined herein
shall continue to have the meanings given them in the Loan Documents as such
term is defined in the Loan Agreement.
 
11

--------------------------------------------------------------------------------


 
2.            Assignment of Contracts. Borrower, for good and valuable
consideration, the receipt of which is hereby acknowledged, hereby GRANTS,
TRANSFERS, CONVEYS, PLEDGES, and ASSIGNS to the Bank for collateral security
purposes all of its rights, titles, and interests in, to and arising from the
following (together with the right, upon the occurrence of an Event of Default
by Borrower, to collect and receive all revenues, monies, proceeds, benefits,
and payments due and to become due to Borrower and accruing and to accrue unto
Borrower under or by virtue of the same), in each case, pursuant to the terms
and provisions of this Agreement: (i) Borrower’s customer contracts and
transition services with FMi and Tejas, as such contracts and agreements are
entered into from and after the date hereof and as more particularly described
on Exhibit A attached hereto and incorporated herein by reference (collectively,
the “Contracts”); and (ii) any and all amendments, renewals and supplements of
said Contracts.
 
3.            Grant of Security Interest. This Agreement is entered into and is
made and given as additional collateral security for the prompt payment when due
of the Obligations of Borrower to the Bank as evidenced or secured by, or
otherwise provided in, the Loan Agreement and any of the other Loan Documents,
all of which have been made by Borrower with or for the benefit of the Bank,
whether such Obligations are now existing or hereafter created, direct or
indirect, absolute or contingent, joint or several, due or to become due,
howsoever created, evidenced or arising and howsoever acquired by the Bank, and
any and all renewals, extensions or refinancings thereof.
 
4.            Ongoing Representations and Warranties of Borrower. Borrower
represents and warrants to the Bank, now and continuing throughout the term of
this Agreement (which representations and warranties will survive the delivery
of this Agreement) that: (i) Borrower is the sole owner of its interests in the
Contracts; and (ii) the Contracts are valid and enforceable and have not been
altered, modified or amended in any manner whatsoever.
 
5.            Additional Representations and Warranties of Borrower. Borrower
further represents and warrants to the Bank:
 
(a)          The execution of this Agreement has been duly authorized, consented
to, and approved by Borrower in accordance with the terms of Borrower’s Articles
of Incorporation and By-Laws and all applicable laws;
 
(b)          The individual executing this Agreement on behalf of Borrower has
been duly appointed and designated and has the requisite authority to execute
this Agreement on behalf of Borrower;
 
(c)          No authorization, consent, or approval from or of any other person
or entity is necessary or required in connection with the execution and delivery
by Borrower of this Agreement, or in connection with the performance by Borrower
of its obligations hereunder;
 
(d)          Each of the Customer Contracts: (i) have been properly executed and
delivered by or on behalf the respective Customer; and (ii) constitute the
legal, valid and binding obligations of each of the Customers, enforceable
against each of the Customers in accordance with their respective terms;
 
12

--------------------------------------------------------------------------------


 
(e)          Borrower has not received notice of any currently pending or
threatened litigation or other claim or charge relating to the Contracts or the
Customers;
 
(f)          Borrower is in compliance with all terms and conditions stated in
the Contracts.
 
6.           Covenants of Borrower.
 
(a)          Contract Performance and Assignments. Borrower shall observe and
perform all the obligations imposed upon it under the Contracts, and shall not
sell, transfer, assign, pledge, encumber or mortgage any or all of the
Contracts, or any interest therein, without the prior written consent of the
Bank.
 
(b)          Financing Statements. Borrower hereby irrevocably authorizes the
Bank at any time, and from time to time, to file in any jurisdiction any initial
financing statements and amendments thereto without the signature of Borrower to
perfect the security interest granted herein by Borrower to the Bank, regardless
of whether the Contracts or any of the rights thereunder fall within the scope
of Article 9 of the Uniform Commercial Code of the jurisdiction wherein such
financing statement or amendment is filed, and containing any such information
required by Article 9 of the Uniform Commercial Code of the jurisdiction wherein
such financing statement or amendment is filed. Borrower shall sign and execute
alone or with the Bank any other document or procure any documents and pay any
connected costs, expenses and fees, including court costs and reasonable
attorneys’ fees, necessary to protect the security interest under this Agreement
against the rights, interests or claims of third parties.
 
(c)          Further Assurances. Borrower shall execute and deliver at the
request of the Bank, all such further assurances, acknowledgments and
certificates for the purposes hereof as the Bank shall from time to time
require.
 
7.           Rights, Duties and Powers of the Bank.
 
(a)          Rights and Powers. Upon the occurrence of an Event of Default,
Borrower does hereby irrevocably authorize and empower the Bank to do the
following, by and on behalf of Borrower, and in Borrower’s name, place and
stead:
 
(i)          Remedies. The Bank shall have all the rights and remedies of a
secured party under the applicable Uniform Commercial Code, including the right
to appoint a receiver with court approval, and in addition to any other rights
or remedies it may have hereunder or under the Loan Agreement. Without limiting
the Bank’s rights and remedies, Borrower hereby irrevocably authorizes and
empowers the Bank, at any time after the occurrence of an Event of Default, in
Borrower’s name or in the Bank’s name, to demand, collect, receive, setoff
against, sue for and give acquaintance for any and all monies and claims for
monies hereby assigned and to exercise any and all rights and privileges and
receive all benefits accorded to Borrower under the Contracts and to execute
other required instruments or to take any action reasonably deemed necessary or
appropriate to protect Borrower’s rights hereunder. All rights and remedies
referred to herein shall be cumulative and non-exclusive.
 
13

--------------------------------------------------------------------------------


 
(b)          Disclaimer. This Agreement constitutes an assignment of the rights
of Borrower with respect to the Contracts only and not an assignment or
delegation of any duties or obligations of Borrower with respect thereto and by
its acceptance hereof the Bank does not undertake to perform or discharge and
shall not be responsible or liable for the performance or discharge of any such
duties or responsibilities. Borrower does hereby agree to indemnify and hold the
Bank harmless from and against any and all liabilities, costs, damages and
expenses incurred by the Bank in connection with this Agreement, other than
those arising as a result of the Bank’s negligence or willful misconduct.
 
(c)          Authorization to Customers. Upon the occurrence of an Event of
Default by Borrower, the Customers under the Contracts are hereby irrevocably
authorized and directed to recognize the claims of the Bank, or the exercise of
any rights and powers granted to the Bank pursuant to this Assignment, without
investigating the reason for any action taken by the Bank (or duly appointed
receiver), or the validity or the amount of indebtedness owing to the Bank, or
the existence of any other event of default under any one or all of the Loan
Documents, or under or by reason of this Assignment, or the application of such
claims to be made by the Bank (or duly appointed receiver).
 
8.           Miscellaneous.
 
(a)          Binding Effect. The satisfaction or discharge of any part of the
Obligations shall not in any way satisfy or discharge this Agreement, but this
Agreement shall remain in full force and effect until the date upon which the
Obligations are paid and satisfied in full. This Agreement shall be binding upon
Borrower and its successors and assigns and shall inure to the benefit of the
Bank and its successors and assigns.
 
(b)          Survival. All of the representations and warranties of Borrower
contained in this Agreement shall survive the execution and delivery of this
Agreement and shall be remade on the date of each borrowing by Borrower from the
Bank.
 
(c)          Notices. All notices and other communications provided for herein
(including, without limitation, any modifications of, or waivers or consents
under, this Assignment) shall be given or made by telecopy, courier or U.S. Mail
or in writing and telecopied, mailed or delivered to the intended recipient at
the mailing addresses specified in the Loan Agreement or, as to any other party,
at such other address as shall be designated by such party in a notice to the
other party. All such communications shall be deemed to have been duly given as
provided in the Loan Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Collateral Assignment of
Contracts as of the date first above written.
 
BORROWER:


GLOBAL AXCESS CORP,
a Nevada corporation
   
By:
/s/ George A. McQuain
 
George A. McQuain, President
   
NATIONWIDE MONEY SERVICES, INC.,
a Nevada corporation
   
By:
/s/ George A. McQuain
 
George A. McQuain, President
   
NATIONWIDE NTERTAINMENT SERVICES, INC.,
a Nevada corporation
   
By:
/s/ George A. McQuain
 
George A. McQuain, President
   
EFT INTEGRATION, INC., a Florida corporation
   
By:
/s/ George A. McQuain
 
George A. McQuain, President

 
BANK:


FIFTH THIRD BANK,
an Ohio banking corporation
   
By:
    
Name:
    
Title:
    

 
 
15

--------------------------------------------------------------------------------

 